Case 2:20-cv-02783-PSG-JEM Document 80 Filed 10/09/20 Page 1 of 1 Page ID #:4053




                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA
                                                               CASE NUMBER:


                                                                 2:20−cv−02783−PSG−JEM
   POSTMATES INC.
                                               Plaintiff(s),

            v.
   10,356 INDIVIDUALS                                           RESPONSE BY THE COURT TO NOTICE TO
                                             Defendant(s).
                                                                     FILER OF DEFICIENCIES IN
                                                                 ELECTRONICALLY FILED DOCUMENTS




   In accordance with the Notice to Filer Of Deficiencies In Electronically Filed Documents
   REGARDING:
      10/05/2020                 77            MOTION for Judgment on the Pleadings
   Date Filed                  Doc. No.      Title of Doc.
   IT IS HEREBY ORDERED:
          The document is accepted as filed.




                                                         Clerk, U.S. District Court

   Dated: October 9, 2020                                By: /s/ Wendy Melgar
                                                            Deputy Clerk


   cc: Assigned District Judge and/or Magistrate Judge




   G−112B (01/07)   RESPONSE BY THE COURT TO NOTICE TO FILER OF DEFICIENCIES IN ELECTRONICALLY FILED DOCUMENTS
